Citation Nr: 1623422	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims was subsequently transferred to the RO in Los Angeles, California. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the claims for service connection for hypertension and a psychiatric disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board notes that the Veteran has never been provided VA examinations with regard to the claims for hypertension and psychiatric disabilities, to include depression.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the Veteran's claims for hypertension and psychiatric disabilities require medical examinations.  A review of the evidence of record shows that the Veteran has hypertension and depression, and that the Veteran has claimed that those disabilities began during active service.  Specifically, during the hearing before the undersigned, the Veteran expressed that he had suffered from anxiety and depression since boot camp.  He stated that his drill sergeant was tough and that he often felt isolated and depressed during service.  Similarly, the Veteran claims that because of that anxiety, he developed high blood pressure during or shortly after service.  The Board notes that while the Veteran's lay statements may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger the VA's duty to provide an examination for the claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all mental disorders found.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any current psychiatric disability, to include depression, is related to service or any incident of service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that depression was caused by the service-connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that depression has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities.  A complete rationale for any opinion expressed should be included in the report.  

4.  Then, schedule the Veteran for a VA examination for hypertension.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose opine whether it is as likely as not (50 percent probability or greater) that any current hypertension is related to service or any incident of service, or manifested to a compensable degree within one year following separation from service.  A complete rationale for any opinion expressed should be included in the report.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




